Case 8:19-cv-00835-JVS-DFM Document 246 Filed 12/02/20 Page 1 of 2 Page ID #:13062
   Case 8:19-cv-00835-JVS-DFM Document 246 Filed 12/02/20 Page 2 of 2 Page ID #:13063

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

reasonable to require FPH to ask other witnesses about these documents. Accordingly, I grant
FPH’s request for leave to resume or reopen their depositions. Flexicare shall make each witness
available for up to 3 hours; said depositions will be limited to discovery produced after (or less
than 1 week before) their prior deposition.




CV-90 (12/02)                           CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                           Page 2 of 2
